Citation Nr: 0426308	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  02-21 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for claimed residuals 
of a head injury, to include a convulsive disorder.


REPRESENTATION

Appellant represented by:	Georgianne F. Bolinger, 
Attorney


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from November 1966 to January 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision by the RO which 
determined that new and material evidence adequate to reopen 
a claim of entitlement to service connection for residuals of 
a head injury, to include aggravation of a convulsive 
disorder, had not been submitted.  

The veteran testified at a personal hearing before a Decision 
Review Officer at the RO in April 2003.  A copy of the 
hearing transcript has been associated with the claims file.  

The case was remanded by the Board to the RO in March 2004 
for additional development of the record.  After completion 
of the requested development, the RO continued to deny the 
claim, and the matter has been returned to the Board for 
further appellate consideration.

The reopened issue of service connection for claimed 
residuals of a head injury to include a convulsive disorder 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.






FINDINGS OF FACT

1.  In a October 1997 decision, the Board denied the 
veteran's claim to reopen the issue of service connection for 
claimed residuals of a head injury to include a convulsive 
disorder.  

2.  New evidence has been presented since the Board's October 
1997 decision which is relevant and probative to the issue at 
hand, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been submitted since the 
October 1997 Board decision to reopen the claim of service 
connection for claimed residuals of a head injury, to include 
a convulsive disorder.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.156 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
 
To implement the provisions of the law, VA promulgated 
regulations published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The Act and implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2003).  
 
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003).  
 
In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).  
 
In light of the favorable action taken, further discussion of 
VCAA is not necessary with respect to the issue of whether 
new and material evidence has been received sufficient to 
reopen the claim of service connection for claimed residuals 
of a head injury, to include a convulsive disorder.  A more 
thorough discussion of the VCAA, implementing regulations and 
case law is noted in the REMAND portion of this document.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.104(a) (2003).  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The Board notes that the applicable regulation requires that 
new and material evidence is defined as evidence not 
previously submitted to agency decision makers; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2003).  
 
In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeal for the Federal Circuit 
(Federal Circuit) noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  

The United States Court of Appeals for Veterans Claims 
(Court) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.  
However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitted 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (2001)).

Finally, the Court has indicated that the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  In this case, the last final 
decision of record with respect to the claim of service 
connection for claimed residuals of a head injury, to include 
a convulsive disorder, was the Board's October 1997 decision 
which found that new and material evidence had not been 
submitted sufficient to reopen the claim of service 
connection for the claimed residuals of a head injury, to 
include a convulsive disorder.

Historically, the veteran had active service from November 
1966 to January 1969.  A careful review of the veteran's 
service medical records reveals that he was treated for a 
convulsive disorder during service.  These records clearly 
indicate that the veteran had a seizure disorder that existed 
prior to service, although there is no mention of a pre-
existing seizure disorder on the veteran's entrance 
examination.  The veteran's January 1969 separation 
examination noted that the veteran reported receiving a 
concussion from a head injury in Vietnam.  

The veteran's service personnel records indicate that the 
veteran was hospitalized in Vietnam for a period in 1968 and 
that he was issued a Purple Heart medal at that time.  

Immediately following discharge from service, the veteran 
filed a claim of service connection for a convulsive 
disorder.  In a March 1969 rating decision, service 
connection was denied for a convulsive disorder, based on a 
finding that the veteran had a pre-existing convulsive 
disorder and the service records failed to show any 
intervening cause that would warrant a grant based on 
aggravation.  

In December 1990, the veteran requested that the RO reopen 
his claim of service connection for a convulsive seizure 
disorder.  In a January 1991 letter to the veteran, the RO 
explained that in order to reopen the claim of service 
connection for a convulsive seizure disorder, the veteran 
would have to submit new and material evidence.  In a 
February 1991 rating decision, the RO determined that the 
veteran had not submitted new and material evidence 
sufficient to reopen the claim of service connection for a 
convulsive seizure disorder.  The veteran timely appealed 
that determination.  

The Board remanded the case back to the RO in September 1997 
for additional development and adjudicative action.  During 
the pendency of the appeal, the veteran continued to assert 
that he suffered a severe concussion during service in 
Vietnam, and that he developed a seizure disorder as a result 
of the head injury in service, despite the lack of any 
documentation showing that the veteran suffered from, or was 
treated for, head trauma in service.  

In a decision promulgated in October 1997, the Board found 
that the veteran had not submitted new and material evidence 
sufficient to reopen the claim of service connection for a 
convulsive disorder.  

In September 2001, the veteran filed a claim to reopen the 
issue of service connection for the residuals of a head 
injury, to include a seizure disorder.  

In a December 2001 rating decision, the RO denied the 
veteran's claim to reopen, based on a finding that the 
veteran had not submitted any evidence in support of his 
claim.  

In addition to his April 2002 Notice of Disagreement, (NOD), 
the veteran submitted several lay statements from various 
family members, including two siblings, his father and a 
first cousin.  All of these family members reported that the 
veteran did not have a seizure disorder, or experience a 
seizure, until after he entered the military.  

The veteran thereafter testified at a personal hearing before 
a Decision Review Officer at the RO in April 2003.  The 
veteran testified that he did not have a seizure disorder 
upon entry into service, and that he developed a disability 
during service, as a result of head trauma.  

In March 2004, the Board remanded the case back to the RO for 
additional development of the record.  Pursuant to the 
veteran's request, a copy of a July 2003 VA examination 
report was obtained and associated with the claims file.  

The examiner noted that the veteran reported that he had 
combat related seizures since a severe traumatic head injury 
with concussion and prolonged loss of consciousness in 
Vietnam.  The seizures began within forty-eight hours of his 
head injury and he had six seizures within the first year 
following his head injury.  None of the seizures was related 
to alcohol intake or to any toxic or metabolic 
encephalopathies.  The examiner noted that the veteran had 
been placed on Dilantin and Phenobarbital with relatively 
good seizure control.  

On physical examination, the veteran was alert and oriented.  
He had marked facial tics and grimacing with shrugging 
movements of his shoulders but no verbal tics.  


He said he had those ever since Vietnam and that he got them 
when he was excited.  The extraocular movements were full.  
Examination of the fundi revealed sharp discs and good venous 
pulsations.  There were no seizures noted on examination.  
There was a fine tremor on the outstretched arms.  There were 
no pathological reflexes.  Gait and speech were normal.  The 
diagnosis was that of seizure disorder, combat related 
secondary to brain trauma incurred in combat; and tic 
disorder.  

In this case, the relevant evidence added to the record since 
the Board's October 1997 decision consists primarily of:  (1) 
the lay statements from family members asserting that the 
veteran did not have seizures prior to head trauma in 
service; (2) the veteran's hearing testimony asserting that 
he did not have a seizure disorder until he suffered head 
trauma in service; and (3) a July 2003 VA examination report 
indicating that the veteran had a seizure disorder that was 
combat related secondary to brain trauma in combat.  All of 
this new evidence raises a reasonable possibility of 
substantiating the veteran's claim.  

The Board finds that assuming the credibility of the recent 
evidence as required by Justus, the appellant has submitted 
new and material evidence.  The evidence is certainly new, as 
it was not of record at the time of the October 1997 Board 
decision.  Furthermore, the evidence is material as to the 
question of service connection because it raises the 
possibility that the veteran did not have a convulsive 
seizure disorder until he suffered head trauma in service.  
Thus, this evidence is relevant and probative to the issue at 
hand and raises a reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156 (2003).  


ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for a convulsive disorder, the 
appeal to this extent is allowed, subject to further action 
as discussed herein below.




REMAND

At the outset, the Board notes that the statutes governing 
assistance to claimants and the benefit of the doubt were 
amended with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

The regulations implementing the VCAA are codified at 
38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326 (2003).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
interpreted the VCAA to require that VA has a duty to notify 
the veteran as to the laws and regulations governing his 
appeal, to provide notice as to the type of evidence 
necessary to substantiate the claims, to provide notice of 
the veteran's responsibility to provide evidence, and to 
provide notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The RO must therefore make certain that all necessary 
development and required assistance to the veteran per the 
directives of VCAA and Quartuccio are completed before 
returning the case to the Board.  In particular, the RO must 
inform the veteran of the VCAA, notify the veteran as to the 
laws and regulations governing his appeal for service 
connection for a convulsive disorder.  The RO must provide 
notice as to the type of evidence necessary to substantiate 
the claim, such as competent medical evidence of a nexus 
between the veteran's current disability and an event in 
service.  The RO must provide notice of the veteran's 
responsibility to provide evidence, provide notice of the 
actions taken by VA and request that he provide any evidence 
in his possession that pertains to the claim.  

In view of the above determination that the veteran's claim 
as to this issue is reopened, the RO, consistent with the 
principles set forth in Bernard v. Brown, 4 Vet. App. 384 
(1993), must be provided an opportunity to further develop 
the record and conduct a de novo review of the reopened 
claim, based on the evidence in its entirety.  

In view of the reopening of the veteran's claim of service 
connection for a convulsive disorder, further action is 
warranted in order to ensure that all appropriate 
notification and development action is undertaken as required 
by the VCAA and Quartuccio.  It would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92.

As noted, the appellant contends that service connection for 
a convulsive disorder is warranted.  The veteran has provided 
statements from family members indicating that he did not 
have seizures prior to service, despite evidence to the 
contrary.  The veteran has also been examined by a VA doctor 
who diagnosed the veteran with a combat-related seizure 
disorder.

Nonetheless, it is unclear as to whether the July 2003 
examiner reviewed the claims file prior to the examination.  
In particular, the examiner does not address the medical 
evidence of record, including the service medical records, 
which have indicated that the veteran had a pre-existing 
seizure disorder.  

In this regard, the diagnosis of the July 2003 VA examiner 
alone is not sufficient to warrant a grant of service 
connection in light of the possibility that the veteran had a 
pre-existing seizure disorder that was not addressed by the 
examiner.  Although the veteran reported to the examiner that 
he did not suffer from seizures until head trauma in service, 
there is no independent medical opinion definitively 
providing the date of onset and/or etiology of the veteran's 
seizure disorder.  Rather, the veteran's own rendition of his 
history was merely recorded without any supplementary 
independent medical opinion regarding the accuracy of that 
history.  Evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute medical 
evidence of the required nexus.  LeShore v. Brown, 8 Vet. 
App. 407, 409 (1995). The recorded histories in the medical 
reports, therefore, do not constitute competent evidence of a 
nexus between the veteran's current seizure disorder and a 
claimed head injury in service.

In light of the foregoing, the Board finds that another VA 
examination is necessary to determine the current nature and 
likely etiology of the veteran's convulsive seizure disorder.  
The examiner must be provided with the claims file for a 
review prior to the examination.  The examiner should render 
an opinion as to the likelihood of in-service incurrence of a 
head injury that caused a seizure disorder.  In this regard, 
the examiner must keep in mind the veteran's contentions that 
the service medical records are in error in that they 
indicate that the veteran's seizure disorder pre-existed 
service.  

In addition, all recent VA and/or private mental health 
treatment records should be obtained and associated with the 
claims file.  

Accordingly, the case is REMANDED to the VBA AMC for the 
following action:

1.  The VBA AMC must notify the veteran 
as to the laws and regulations governing 
his appeal; must provide notice as to the 
type of evidence necessary to 
substantiate the claim; must provide 
notice of the veteran's responsibility to 
provide evidence, and to provide notice 
of the actions taken by VA; and must ask 
the veteran to submit all evidence in his 
possession that pertains to his claim.

2.  The VBA AMC should take appropriate 
action to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for a 
convulsive seizure disorder.  After 
obtaining any necessary authorization 
from the veteran, the VBA AMC should 
attempt to obtain copies of pertinent 
treatment records identified by the 
veteran in response to this request, 
which have not been previously secured.  
All VA treatment records, not previously 
secured, should be obtained.  Once 
obtained, all records must be associated 
with the claims folder.  

3.  The VBA AMC then should schedule the 
veteran for a VA examination to determine 
the current nature and the likely 
etiology of the convulsive seizure 
disorder.  All indicated tests must be 
conducted.  The claims folder must be 
made available to and reviewed by the 
examiner prior to the requested study.  
The examiner in this regard should elicit 
from the veteran and record a full 
clinical history referable to the claimed 
in-service head injury and seizure 
disorder.  Importantly, based on his/her 
review of the case, in particular the 
service medical records, the examiner 
should provide an opinion, with adequate 
rationale, as to whether the veteran 
likely had a pre-existing seizure 
disorder.  Then, the examiner should 
provide an opinion as to whether the 
veteran has a current convulsive seizure 
disorder due to a head injury in service.  
A complete rationale for any opinion 
expressed must be provided.  The 
examination report should be associated 
with the claims folder.  

4.  Following completion of the 
development requested hereinabove, the VBA 
AMC must undertake to review and 
readjudicate the issue of service 
connection for a convulsive seizure 
disorder, considering all applicable laws 
and regulations.  If the benefit sought on 
appeal remains denied, then the veteran 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



